Name: Council Regulation (EC) No 3317/94 of 22 December 1994 laying down general provisions concerning the authorization of fishing in the waters of a third country under a fisheries agreement
 Type: Regulation
 Subject Matter: cooperation policy;  fisheries;  economic geography;  information and information processing
 Date Published: nan

 Avis juridique important|31994R3317Council Regulation (EC) No 3317/94 of 22 December 1994 laying down general provisions concerning the authorization of fishing in the waters of a third country under a fisheries agreement Official Journal L 350 , 31/12/1994 P. 0013 - 0014 Finnish special edition: Chapter 4 Volume 7 P. 0042 Swedish special edition: Chapter 4 Volume 7 P. 0042 COUNCIL REGULATION (EC) No 3317/94 of 22 December 1994 laying down general provisions concerning the authorization of fishing in the waters of a third country under a fisheries agreementTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the Opinion of the European Parliament (2), Having regard to the Opinion of the Economic and Social Committee (3), Whereas, under Article 17 of Council Regulation (EC) No 1627/94 of 27 June 1994 laying down general provisions concerning special fishing permits (4), the Council is required to take a decision on the general provisions concerning fishing permits applicable to Community fishing vessels operating in the waters of a third country under a fisheries agreement between the Community and that country; Whereas, in order to ensure the effective and transparent management of fishing activities carried on by Community vessels under fishing agreements between the Community and third countries, it is necessary that each Member State should act to authorize those of its fishing vessels which have obtained a third-country fishing licence to carry on such activities and whereas fishing in third-country waters without such a licence must be prohibited in order that the Community's commitments vis-Ã -vis third countries may be honoured; Whereas it is necessary to lay down the procedures to be followed by the Commission and the flag Member State to enable these activities to be managed, and to draw up the rules for implementing the said procedures, HAS ADOPTED THIS REGULATION: Article 1 1. This Regulation lays down general provisions concerning fishing by Community fishing vessels in the waters of a third country under a fisheries agreement between the Community and that country, where such activities are made subject to the requirement of a fishing licence from that third country. 2. Only Community fishing vessels with a valid fisheries-agreement fishing permit may carry on their fishing activities in the waters of a third country under a fisheries agreement between the Community and that country. Article 2 For the purposes of this Regulation: (a) 'third-country fishing licence' shall mean a permit, in any form whatsoever, from the third country to carry on fishing activities in its fishing waters; (b) 'fisheries-agreement fishing permit' shall mean a fishing authorization, in any form whatsoever, granted to a Community fishing vessel by the flag Member State, under a fisheries agreement between the Community and a third country, to supplement the fishing licence referred to in Article 1 of Regulation (EC) No 3690/93 (5), which enables that vessel to carry on the fishing activities referred to in (a). Article 3 The flag Member State shall grant and manage the fisheries-agreement fishing permits for fishing vessels flying its flag in accordance with the conditions laid down in this Regulation. Article 4 1. The flag Member State shall not grant a fisheries-agreement fishing permit if the fishing vessel concerned does not have a fishing licence in accordance with Regulation (EC) No 3690/93 or if that licence has been temporarily or definitively withdrawn in accordance with Article 5 of that Regulation. Fisheries-agreement fishing permits already granted shall become null and void where the fishing licence issued to a given fishing vessel has been withdrawn definitely; it shall be suspended where the licence has been withdrawn temporarily. 2. The flag Member State shall immediately grant a fisheries-agreement fishing permit where the fishing vessel concerned has received a third-country fishing licence. Article 5 1. The flag Member State shall send the Commission all applications for the issue to vessels flying its flag of third-country fishing licences to carry on fishing activities under the fishing possibilities granted to the Community pursuant to a fisheries agreement with a third country. It shall ensure that the applications comply with the terms of the agreement and with Community rules. 2. The Commission shall examine the applications from each Member State in the light of the fishing possibilities allocated to it pursuant to Community provisions and any conditions laid down in the fisheries agreement applicable to Community vessels. The Commission shall, no later than 10 working days from the date on which the Member State's application was received, or within the time limits laid down by the fisheries agreement, send to the third country concerned the applications for the issue of a third-country fishing licence to Community vessels wishing to carry on their fishing activities in its waters. Should the examination of an application by the Commission reveal that it does not meet the conditions laid down in this paragraph, the Commission shall immediately inform the Member State concerned that it cannot transmit all or part of the said application to the third country concerned, giving its reasons. 3. The Commission shall immediately inform the flag Member State of the fact that the third country concerned has granted a fishing licence to carry on fishing activities or of the third country's decision not to grant such a licence. In the latter case, the Commission shall carry out the relevant checks in consultation with the flag Member State and the third country concerned. Article 6 1. Where the third country notifies the Commission that it has decided to suspend or withdraw a fishing licence in respect of a fishing vessel flying the flag of a Member State, the Commission shall forthwith inform the flag Member State thereof. The Commission shall carry out the relevant checks, in accordance with the procedures laid down in the fisheries agreement where appropriate, in consultation with the flag Member State and with the third country concerned and inform the flag Member State and, where appropriate, the third country of the outcome. 2. The suspension by a third country of a fishing licence which it has granted to the vessel concerned shall entail the suspension of the fisheries-agreement fishing permit by the flag Member State for the entire period of suspension of the licence. 3. Where the fishing licence is withdrawn definitively by the third country, the flag Member State shall immediately withdraw the fisheries-agreement fishing permit granted to the vessel concerned. Article 7 The flag Member State shall complete the record(s) referred to in Article 6 of Regulation (EC) No 3690/93 and enter therein all the data relating to the fisheries-agreement fishing permits which it has issued, insofar as the data have not already been collected under Commission Regulation (EC) No 109/94 of 19 January 1994 concerning the fishing vessel register of the Community (6). Article 8 Member States shall appoint the competent authorities for granting fisheries-agreement fishing permits and adopt appropriate measures to ensure that the system is effective. They shall notify to the other Member States and the Commission the name and address of these authorities. They shall inform the Commission of the measures taken not later than six months after this Regulation has come into force and, if any changes occur, as soon as possible. Article 9 Detailed rules for applying Articles 5 and 6 shall be adopted in accordance with the procedure laid down in Article 18 of Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (7). Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1994. For the Council The President H. SEEHOFER (1) OJ No C 310, 16. 11. 1993, p. 13. (2) OJ No C 20, 24. 1. 1994, p. 54. (3) OJ No C 34, 2. 2. 1994, p. 73. (4) OJ No L 171, 6. 7. 1994, p. 7. (5) OJ No L 341, 31. 12. 1993, p. 93. (6) OJ No L 19, 22. 1. 1994, p. 5. (7) OJ No L 389, 31. 12. 1992, p. 1.